Case 0:20-cv-62359-WPD Document 45 Entered on FLSD Docket 02/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   JOHN CATURANO,

                                  Plaintiff,          Case No. 0:20-cv-62359

            v.
   ARMCHEM INTERNATIONAL CORP.,

                                  Defendant.


                      JOINT NOTICE OF SELECTION OF MEDIATOR

         Pursuant to the Court’s order dated December 28, 2020 (DE 35), Plaintiff/Counterclaim-

  Defendant, John Caturano, and Defendant/Counterclaimant, Armchem International Corp., by and

  through their undersigned counsel, hereby notifies the Court that the parties have selected the

  following mediators for this matter:

         1.      John S. Freud

                 P.O. Box 1986

                 Miami, FL 33233

                 (305) 725-0827

                 jfreud@msolinc.net

         2.      Brian F. Spector

                 13551 S.W. 57th Court

                 Miami, Florida 33156

                 (305) 666-1664

                 brian@bspector.com
Case 0:20-cv-62359-WPD Document 45 Entered on FLSD Docket 02/26/2021 Page 2 of 2




   SAUL EWING ARNSTEIN                               THE SOTO LAW GROUP
   & LEHR LLP                                        Counsel for Defendant
   Counsel for Plaintiff                             2400 E. Commercial Blvd.
   515 N. Flagler Drive                              Suite 400
   Suite 1400                                        Ft. Lauderdale, FL 33308
   West Palm Beach, FL 33401


   /s/ John A. Turner                                /s/ Oscar E. Soto
   John A. Turner                                    Oscar E. Soto, Esq.
   Florida Bar No. 000922                            Florida Bar No. 766038




                                   CERTIFICATE OF SERVICE
          I hereby certify that on February 26, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record or pro se parties identified on the attached Service List in
  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.


                                                Respectfully Submitted,

                                                /s/ John A. Turner________
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                515 N. Flagler Drive
                                                Suite 1400
                                                West Palm Beach, FL 33401
                                                Florida Bar No. 000922
                                                John.turner@saul.com
                                                Linda.dunne@saul.com
                                                Wpb-ctdocs@saul.com

                                                Andrew E. Bollinger, Esq. (admitted pro hac vice)
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                161 North Clark, Suite 4200, Chicago, IL
